Title: [May 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. May.1st. Wednesday.
      
      
       In the forenoon Mr. Artaud and Mr. D. went and took a walk upon the Neva. After dinner the youngest Mr. Montréal came here, and I went with him and Mr. Artaud to the Shops. Mr. D went and took a ride. Fine weather.
      
      

      2d. Thursday.
      
      
       This day, which according to the Russian stile is the 21st. of April, is the Anniversary of her Majesty’s birth. Went with Mr. D. to the Marquis de Verac’s and from thence to the Dutch Ambassador’s. In the afternoon Mr. Peyron and the youngest Mr. Montréal came here. Snowy weather.
      
      

      3d. Friday.
      
      
       In the forenoon Mr. D went and took a walk. After dinner Mr. Colombi came to see us. I went to the postoffice with Mr. Artaud. Windy weather. Finished the first volume of Watson’s history of Phillip the II. 443 p: and begun the 2d.
      
      

      4th. Saturday.
      
      
       This forenoon I went and took a walk upon the quay with Mr. Artaud. In the afternoon the youngest Mr. Montréal came here and went with Mr. Artaud and myself to the Shops. Fine weather.
      
      

      5th. Sunday.
      
      
       Dined at Mr. Rimberts: Mr. D received a letter from Holland. Took a ride in the afternoon.
      
      
       
        
   
   Possibly JQA is referring to a letter from Thaxter of 9 April, received by Dana on 2 May (MHi:Dana Papers).


       
      
      

      6th. Monday.
      
      
       Went in the forenoon and took a walk upon the quay, went in the evening to the concert; with Mr. Artaud. Clear, Windy Weather.
      
      

      7th. Tuesday.
      
      
       In the forenoon I took a walk with Mr. Artaud upon the quay. Mr. D. went and took a ride. Cloudy, windy weather.
      
      

      8th. Wednesday.
      
      
       Mr. Artaud went out on hunting. Mr. D. went in the forenoon and took a ride. In the afternoon went to Mr. Colombi’s but found he was not at home. Took a walk upon the quay. Fine clear weather.
      
       

      9th. Thursday.
      
      
       Mr. Artaud dined at Mr. Rimbert’s. In the afternoon he came with two of Mr. Rimbert’s nephews and we went to the shops. Took a ride. Mr. Hoogwerst came and made us a visit. He told us that the States General of the United Provinces had on the 19th. of April declared acknowledged America, independant. Fine clear weather.
      
      
       
        
   
   For a discussion of JA’s long and persistent efforts to achieve Dutch recognition, see Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:3–5. JA’s own account of events just before and immediately following the recognition appears in Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:312–313.


       
      
      

      10th. Friday.
      
      
       This morning I went with Mr. D. to the Dutch Ambassador’s and to the Resident’s. Went and took a walk upon the quay with Mr. Artaud. Mr. D. spent the evening out. Clear weather.
      
      
       
        
   
   Dutch recognition of American independence brought closer diplomatic ties between the isolated Dana and Dutch representatives at St. Petersburg. Dana wrote to JA on this day: “The Dutch Resident made a visit yesterday to give me the news. I have visited him today. . . . The Ambassador this week, returned a visit I had made him on 2 May, see entry, above in consequence of an intimation he had given that it wou’d be agreeable to him. I have visited him again to day on this occasion” (29 April O.S., Adams Papers).


       
      
      

      11th. Saturday.
      
      
       This forenoon Mr. Wolff came to see Mr. D. Mr. D. went and took a walk upon the quay. Stay’d at home all day. Fine clear weather.
      
      

      12th. Sunday.
      
      
       This forenoon Mr. Peyron came to see us. Mr. D. went to Mr. Wolff’s. Mr. Colombi came here. Dined at Mr. Rimbert’s. After dinner we went and took a ride to Catharinen hoff. This is the same holiday here, as long-champs at Paris.
      
      
       
        
   
   Catarinenhoff or Katarinenhof, a palace, located south and west of St. Petersburg on the Gulf of Finland, built in 1703 by Peter the Great and named after his wife the Empress Catherine I (John Parkinson, A Tour of Russia, Siberia and the Crimea, 1792–1794, ed. William Collier, London, 1971, p. 244; Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. xv).


       
       
        
   
   The annual procession of carriages through the Bois de Boulogne on the Wednesday, Thursday, and Friday before Easter, which allowed Parisians to show off their carriages, horses, and of course themselves; see entry for 25 March 1785 (below).


       
      
       

      13th. Monday.
      
      
       Mr. D went out in the forenoon. Took a walk with Mr. Artaud in the forenoon upon the quay. Mr. D. dined at Mr. Wolff’s; went with Mr. Artaud to the concert. Thermometer 10. degrees above 0.
      
      

      14th. Tuesday.
      
      
       Stay’d at home all day. Very high wind. Mr. D went out in the forenoon and in the afternoon. Mr. Artaud went out in the evening. Thermometer 10. degrees above.0.
      
      

      15th. Wednesday.
      
      
       Went and took a walk with Mr. Artaud in the Jardin d’été. Spent the evening and supp’d at Mr. Rimbert’s. Fine weather. Thermometer 16. degrees above.0. Took off our double windows.
      
      
       
        
   
   A public garden located on the banks of the Neva and originally part of Peter the Great’s summer palace (Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 40–41).


       
      
      

      16th. Thursday.
      
      
       Stay’d at home all day. Mr. Artaud went on hunting. In the forenoon Mr. D. went and took a walk; and in the afternoon to Mr. Wolff’s. Thermometer 19 degrees. heat. Thunder shower in the afternoon. Cleared up afterwards.
      
      

      17th. Friday.
      
      
       Stay’d at home all day. In the forenoon Dr. Blondot came and took his leave of us, going for Moskow. Mr. D took a walk in the forenoon. Clear in the forenoon, but Rain after dinner.
      
      

      18th. Saturday.
      
      
       In the forenoon Mr. D. went and took a ride. Cloudy weather. Thermometer 20 degrees above.0. Stay’d at home all day. Mr. Wolff came to see Mr. D.
      
      

      19th. Sunday.
      
      
       This day Mr. Artaud went on hunting. In the afternoon Mr. D. took a ride out of town. Cloudy, rainy weather.
      
       

      20th. Monday.
      
      
       Stay’d at home all day. Mr. D. went out in the forenoon. Cloudy weather.
      
      

      21st. Tuesday.
      
      
       In the afternoon Mr. D went and took a ride. Took a very long walk out of town with Mr. Artaud. Left him at the Clubb. Changing weather. Mr. Hoogwerst came and paid us a visit in the afternoon.
      
      

      22d. Wednesday.
      
      
       This day a french Gentleman dined with us. Mr. D went and took a walk in the forenoon. Mr. Artaud went in the afternoon to the Clubb. Cloudy weather.
      
      

      23d. Thursday.
      
      
       This morning I went with Mr. D. Mr. Artaud and several other gentlemen to see her Majesty’s cabinet of paintings in the Palace. Mr. D and Mr. Artaud took a walk upon the quay. Mr. Artaud dined at Mr. Rimbert’s. Cloudy weather.
      
      

      24th. Friday.
      
      
       This day a French Gentleman dined with us. Mr. D took a ride in the afternoon. Mr. Artaud went to the Clubb. Stay’d at home all day. Cloudy weather. First vessels arrived, at Cronstadt.
      
      

      25th. Saturday.
      
      
       Mr. D took a ride in the forenoon. Finished the second and last volume of Watson’s history of Phillip the II. 437. pages. Cloudy weather.
      
      

      26th. Sunday.
      
      
       Mr. D. unwell. Pentecost day. Mr. Artaud went out in the afternoon. Stay’d at home all day. Cloudy weather in the forenoon but clear’d up after dinner.
      
       

      27th. Monday.
      
      
       Mr. Artaud went into the country. The Dutch resident came to see Mr. D. Mr. D. went and took a walk in the forenoon. Mr. Rimbert came here. This day the Wooden shops caught fire, and were all burnt to the ground. Mr. D took a ride in the afternoon. Clear in the morning, but cloudy in the afternoon. Stay’d at home all day.
      
      

      28th. Tuesday.
      
      
       Mr. D went and took a ride in the afternoon. Stay’d at home all day. Cloudy, weather, some rain.
      
      

      29th. Wednesday.
      
      
       In the afternoon Mr. D. took a ride. Stay’d at home all day. Very windy weather.
      
      

      30th. Thursday.
      
      
       This forenoon I went to the shops with Mr. Artaud and bought some things. Mr. Artaud dined at Mr. Rimberts. In the afternoon Mr. Hoogwerst came to see us. Pretty good weather.
      
      

      31st. Friday.
      
      
       In the forenoon Mr. D. and Mr. Artaud went to the shops. After dinner Mr. D went and took a ride. Stay’d at home all day. Fine clear weather. Finish’d Ciceros Oration pro Lege Manilia.
      
      
       
        
   
   JQA’s French translation here and that mentioned in the next entry are in M/JQA/45, Adams Papers, Microfilms, Reel No. 240. His Latin source was probably the de Wailly edition, 2:2–67, and 3:2–113, respectively. See entry for 12 April (above).


       
      
     